Citation Nr: 0832366	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-32 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected anxiety 
reaction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied a claim for service connection for coronary artery 
disease.  In July 2008, the Board requested a Veterans Health 
Administration (VHA) medical opinion.  This opinion has been 
associated with the claims folder and is now returned to the 
Board for review. 

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.


FINDING OF FACT

The veteran's coronary artery disease is first shown by 
medical evidence dated several years after the veteran's 
discharge from service, and the most probative medical 
evidence of record does not show it to be related to a 
disease or injury incurred during service or to a service-
connected disability.


CONCLUSION OF LAW

The veteran's coronary artery disease was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service, and it is not proximately 
due to or the result of any service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in April 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  The Board acknowledges that this letter listed the 
elements for establishing service connection on a secondary 
basis but did not list the elements for establishing service 
connection on a direct basis.  In April 2007, a second VCAA 
letter was issued, outlining the criteria for establishing 
service connection on a direct basis.  The Board notes that 
this letter was sent after the August 2006 statement of the 
case (SOC) was issued.  However, throughout the course of 
this appeal, the veteran has never alleged or implied that 
his coronary artery disease resulted directly from service.  
He has consistently alleged that his coronary artery disease 
is secondary to his service-connected anxiety reaction.  In 
addition, the veteran did not submit any additional evidence 
after the April 2007 letter was sent.  Thus, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service and VA medical records are 
in the file.  All records identified by the veteran as 
relating to the claim have been obtained, to the extent 
possible.  VA has fulfilled its duty to assist.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided a VA examination in May 2005 and a 
VHA opinion in July 2008.  The Board finds these examination 
reports and opinions to be thorough and complete.  The 
examiners noted that the claims file and medical records had 
been reviewed.  Therefore, these examination reports and 
opinions are sufficient upon which to base a decision with 
regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and coronary artery disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

The veteran is seeking service connection for coronary artery 
disease.  Specifically, he asserts that his current heart 
condition is secondary to his anxiety disorder, for which he 
has been service-connected since February 1960.  See Claim, 
March 2005.

The Board notes that the veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of 
coronary artery disease.  Clinical evaluation of the heart 
upon separation from service in September 1955 produced 
normal findings.  

The medical evidence of record reflects that the veteran was 
first diagnosed with coronary artery disease in approximately 
2002.  See VA examination report, May 2005.  In 2003, he 
underwent a five-vessel coronary artery bypass graft.  Id.  
As there is no evidence to suggest that the veteran's 
coronary artery disease manifested within one year of 
service, nor does the veteran assert that his coronary artery 
disease manifested within one year of service, service 
connection cannot be granted on a presumptive basis.

In regards to granting service connection on a direct basis, 
the Board notes that regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  Currently, there is no 
evidence of record indicating that the veteran had coronary 
artery disease in service, no competent medical opinion has 
related his coronary artery disease to service, and the 
veteran has not alleged that his current coronary artery 
disease was incurred in or aggravated by his active duty 
service.  Thus, service connection cannot be granted on a 
direct basis.  See Hickson, supra. 

In addition, the Board notes that the claims folder contains 
no evidence of a diagnosis of or treatment for coronary 
artery disease until approximately 2002 or 2003, nearly 50 
years after his discharge from service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). 

In regards to granting service connection on a secondary 
basis, the Board notes that the claims folder contains 
varying opinions regarding the possible relationship between 
the veteran's coronary artery disease and his service-
connected anxiety reaction.   
In a June 2004 letter, Dr. D.N., M.D., a VA physician 
specializing in cardiothoracic surgery, opined that the 
veteran's current coronary artery disease is a direct result 
of his generalized anxiety disorder that he has suffered from 
for over 40 years. 

In May 2005, the veteran underwent a VA examination.  At this 
examination, the examiner reviewed the veteran's claims file.  
He noted that the veteran was diagnosed with coronary artery 
disease 3 years prior to the examination and that he had a 
lengthy history of generalized anxiety disorder.  He also 
noted that the veteran had no history of congestive heart 
failure and no chest pain.  After examining the veteran and 
reviewing his medical history, the examiner opined that the 
veteran's coronary artery disease was stable at that time but 
that he had high risk factors for coronary artery disease, 
including hypertension and hyperlipidemia.  He further stated 
that generalized anxiety disorder can precipitate coronary 
spasm, but not atherosclerosis, and cannot produce 
obstructive coronary artery disease, secondary to 
atherogenesis.  He went on to state that it can cause 
coronary spasm, and can precipitate angina because of the 
anxiety and stress. 

In July 2008, a VHA medical opinion was rendered regarding 
the possibility of a relationship between the veteran's 
coronary artery disease and his service-connected anxiety 
reaction.  Upon reviewing the veteran's medical history, to  
include his service medical records and the aforementioned 
opinions, the physician found that the veteran's coronary 
artery disease was hereditary and that he had additional risk 
factors, to include his gender, a strong family history of 
coronary artery disease, hypertension, and hyperlipidemia, to 
affect the development of his coronary artery disease.  He 
went on to state that anxiety is not a recognized risk factor 
in the metabolic and anatomic development of coronary artery 
disease.  Anxiety can be associated with chest pains but they 
are not indicative of angina pectoris.  In conclusion, the 
physician stated that he strongly disagreed with the June 
2004 opinion of Dr. D.N., M.D. for the aforementioned 
reasons.  He also stated that he agreed with the May 2005 VA 
opinion about the possibility that an anxiety reaction could 
precipitate an episode of coronary artery spasm, but that it 
will manifest itself with typical angina or an acute 
myocardial infarction, which the veteran has never had.     

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the July 2008 VHA medical report, the physician reviewed 
the medical evidence of record, acknowledged the other 
opinions of record, and gave a detailed rationale for his 
opinions.  The VA physician who rendered the June 2004 
opinion gave no indication that he reviewed the veteran's 
claims folder, nor did he offer a detailed rationale for his 
opinion.  He simply stated that the veteran's coronary artery 
disease is a result of his generalized anxiety disorder and 
offered no further explanation or rationale.  With regard to 
the May 2005 VA opinion, the examiner at no point 
specifically stated that the veteran's coronary artery 
disease is secondary to his generalized anxiety disorder.  He 
stated that generalized anxiety disorder can precipitate 
coronary spasm but cannot produce atherosclerosis or 
obstructive coronary artery disease.  While he stated that 
anxiety and stress can precipitate angina and cause coronary 
spasm, he offered no explicit statement indicating that this 
is the case in the veteran's situation.  As specifically 
acknowledged in the July 2008 VHA medical opinion, the 
competent medical evidence of record does not indicate, nor 
does the May 2005 VA opinion state, that the veteran has 
experienced typical angina or an acute myocardial infarction 
related to coronary artery spasm from an anxiety reaction. 

Therefore, due to the fact that the physician who rendered 
the June 2004 VA opinion did not indicate that he had 
reviewed the claims folder or the veteran's medical records, 
and offered no rationale for his opinion, the Board does not 
find this opinion to be persuasive.  The Board also finds the 
May 2005 VA opinion does not support a grant of service 
connection, as any opinion that might be implied from the 
examiner's statements would be speculative and not specific 
to the veteran's situation.  As noted, the examiner 
acknowledged that anxiety and stress can precipitate angina 
and coronary spasm, but the examiner did not comment as to 
whether such had occurred in this case.  See, e.g., Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the appellant may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  

In conclusion, as the physician rendering the July 2008 VHA 
medical opinion clearly reviewed the veteran's medical 
history, offered a detailed rationale for his opinions, and 
specifically addressed the other opinions of record before 
offering a definitive opinion regarding the possibility of a 
connection between the veteran's coronary artery disease and 
his anxiety disorder, the Board finds this opinion to be 
competent and the most persuasive of record.  As such, 
service connection cannot be granted for the claimed 
disability on a secondary basis.  

The Board acknowledges the veteran's contention that his 
coronary artery disease is secondary to his service-connected 
anxiety reaction disability.  However, the persuasive medical 
evidence of record does not support this contention.  The 
veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Likewise, while it 
is argued that medical literature provided by the veteran is 
supportive of the claim for service connection, the Board 
finds that such generic texts, which do not address the facts 
in this particular veteran's own case, and with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence of causality.  Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected anxiety 
reaction, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


